Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
One particular isolated proanthocyanidin polymer from Croton Lechleri (complete with chemical name and structure).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 1-9, 11-19
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The instant claims lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising isolated proanthocyanidin polymer from Croton Lechleri, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Verkman (US 2012/0202876) of record discloses a method of treating (a method of treating, Para. [0022]) secretory diarrhea (gastrointestinal disorder including a secretory diarrhea, Paras. [0022]-[0024]) in a subject (in a patient, Para. [0022]), said method comprising administering (administering, Para. [0022]) to a subject in need (the patient, Para. [0022]) thereof an amount of (an effective amount, Para. [0022]) a composition comprising isolated proanthocyanidin polymer (crofelemer, Para. [0022]), from Croton lechleri (prepared from C. lechleri, Paras. [0105];[0004]) effective (effective, Para. [0022]) to treat (treat, Para. [0022]) the secretory diarrhea (secretory diarrhea, Para. [0024]). Verkman further discloses that crofelemer reduces chloride and sodium flux across intestinal epithelial cells and reduce fluid movement into the intestinal lumen which results in fluid loss and dehydration associated with secretory diarrhea by inhibiting Cl- channels CFTR and/or CaCC and a Na+ channel ENaC (Paras. [0051], [0059], and [0102]). Verkman fails to explicitly disclose secretory diarrhea associated with a Congenital Diarrheal Disorder (CDD). Velasquez (Management of Secretory Diarrhea, Current Concepts in Colonic Disorder, InTech, January 2012, pgs 67-84) of record teaches secretory diarrhea (secretory diarrhea, Pg. 68, 2.1.1) associated with a Congenital Diarrheal Disorder (CDD) (congenital syndromes including congenital chloridorrhea, congenital sodium diarrhea resulting from impaired absorption of ions such as chloride and sodium, and water, Pg. 68, 2.1.1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Verkman with the teaching of Velasquez for the purpose of treating secretory diarrhea associated with a CDD by administering crofelemer to reduce chloride and sodium flux across intestinal epithelial cells and reduce fluid movement into the intestinal lumen which results in fluid loss and dehydration associated with secretory diarrhea caused by a CDD by inhibiting Cl- channels CFTR and/or CaCC and a Na+ channel ENaC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHRIEN A CRUZ/           Primary Examiner, Art Unit 1627